               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
In the Matter of the                      )
Federal Bureau of Prisons’ Execution      )
Protocol Cases,                           )
                                          )
LEAD CASE: Roane et al. v. Barr           ) Case No. 19-mc-0145 (TSC)
                                          )
                                          )
THIS DOCUMENT RELATES TO:                 )
                                          )
Lee v. Barr, 19-cv-2559                   )
                                          )
______________________________________ )


            PLAINTIFF LEE’S MOTION TO ALLOW SUPPLEMENTAL BRIEFING
           IN SUPPORT OF THE PI MOTION AND EXTEND THE PAGE LIMIT FOR
            LEE’S REPLY BRIEF, AND POINTS AND AUTHORITIES IN SUPPORT1

             Plaintiff Daniel Lewis Lee (“Lee”) hereby moves for an order (a) allowing Lee to submit

supplemental briefing to the Court on or before November 22, 2019 in support of his pending

preliminary injunction motion (the “PI Motion”) based on information from the November 15,

2019 deposition of a representative of the Federal Bureau of Prisons (the “BOP”); and (b)

permitting Lee to file a reply brief (which is due on November 1, 2019) of 30 pages, i.e., five

pages in excess of the 25-page limit set forth in Local Civil Rule 7(c).

             In support of this motion, Lee relies upon the points and authorities set forth below and

the accompanying Declaration of Pieter Van Tol dated October 24, 2019 (the “Van Tol

Declaration”). A proposed order is also attached.




1
       This motion will refer to the consolidated case, 19-mc-0145-TSC, as the “Consolidated
Action” and Lee v. Barr et al., 19-cv-02559-TSC as the “Lee Action.”
                                                     1

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 2 of 12



             Pursuant to Local Civil Rule 7(m), the undersigned has conferred with counsel for the

Defendants on the relief sought in this motion. Although they have consented to Lee’s request

for an additional five pages for his reply, the Defendants have indicated that they are not willing

to agree at this time that Lee may make a supplemental filing after the deposition of the BOP

representative (the “BOP Deposition”). Instead, they proposed that Lee wait until after the BOP

Deposition to seek leave from the Court for a supplemental filing.

             In light of his impending execution date, Lee does not feel that he can wait. Thus, Lee

seeks the requested relief now from the Court, with relevant background provided below.

                                    POINTS AND AUTHORITIES

                                                  Facts

I.           Procedural Background

             On July 25, 2019, the U.S. Department of Justice (the “DOJ”) announced the creation of

a new lethal injection protocol (the “2019 Protocol”) and on the same day scheduled the

executions of five death row prisoners. Lee’s is the first execution date, scheduled for December

9, 2019. The execution date for Plaintiff Alfred Bourgeois (“Bourgeois”) is January 13, 2020.

             On August 15, 2019, the Court held a conference (the “August 15 Conference”) in the

cases where the then-existing Plaintiffs had filed complaints challenging the previous lethal

injection protocol. At the August 15 Conference, the Court and the parties addressed issues

regarding the amendment of pleadings, preliminary injunction motions and discovery relating to

both. The Court specifically inquired about a stay for Bourgeois and noted the need for an

expedited discovery schedule because the Defendants would not agree to such a stay:




                                                    2

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 3 of 12



                           THE COURT: All right. Regarding next steps, before hearing
                           from the parties regarding the direction it needs from the Court, I
                           may ask you, Ms. Clark, are defendants willing to stay Mr.
                           Bourgeois’s execution pending resolution of this case, or do the
                           parties anticipate needing an expedited schedule?

                           MS. CLARK: Your Honor, we do not intend to stay Mr.
                           Bourgeois’s execution date.

                           THE COURT:       So we’re going to need an expedited schedule. ….

(Van Tol Decl., Ex. 1, 6:2-10.) Thus, the Court expressly ordered expedited discovery because

of the impending Bourgeois execution date.                     Lee was not represented at the August 15

Conference (since he had not yet commenced the Lee Action), but he is in a similar situation to

Bourgeois, except that Lee’s execution date is more than one month sooner. Like Bourgeois,

Lee should also have access to the expedited discovery ordered by the Court.

             At the August 15 Conference, the Court also asked whether Bourgeois intended to file a

motion for a preliminary injunction (the “Bourgeois PI Motion”), and counsel for Bourgeois

confirmed that he would be doing so very shortly.                    (See id., 18:15-21, 20:14-21:5.)   The

Defendants did not contend that the discovery ordered by the Court could not be used to support

the forthcoming Bourgeois PI Motion. Following the August 15 Conference, the Court issued an

order (the “August 15 Order”) allowing the (at the time, ten) Plaintiffs to take Rule 30(b)(6)

depositions regarding the 2019 Protocol and to amend their complaints by March 31, 2020.

             On August 23, 2019, Lee filed a complaint (the “Complaint”) challenging the 2019

Protocol on various grounds and based on the information that was then available. After the

Complaint was served (by early September 2019), counsel for the Defendants asked that the due

date for their response be extended from November 11, 2019 to April 2020. Lee’s counsel stated



                                                           3

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 4 of 12



that Lee would agree to such an extension so long as the Defendants agreed to move Lee’s

execution date to after April 2020. (Van Tol Decl., Ex. 2.) The Defendants declined. (Id.)

             On August 29, 2019, the Court consolidated the Lee action with the ten other cases that

had been consolidated previously. (Lee Action, Dkt. #10.) On August 30, 2019, pursuant to the

August 15 Order, the Defendants filed the index for the Administrative Record (Consol. Action,

Dkt. #4), and provided a copy of the Administrative Record to the Plaintiffs. Thus, Lee did not

have the Administrative Record available to him at the time the Complaint was filed. Moreover,

the Administrative Record raises far more questions than it provides answers. At the BOP

Deposition, Lee, along with the other Plaintiffs, will ask the BOP representative questions

regarding the contents of the Administrative Record and the 2019 Protocol (as the Court

contemplated in the August 15 Order).

             On September 27, 2019, Lee filed the PI Motion seeking to enjoin the Defendants from

implementing the 2019 Protocol, and he relied on the same grounds that are set forth in the

Complaint. The parties thereafter agreed to a briefing schedule for the PI Motion, which the

Court ordered. (Consol. Action, Dkt. #14.) The Defendants filed their opposition to the PI

Motion on October 18, 2019, and Lee’s reply is due on November 1, 2019.

II.           Discussions Among the Parties Regarding Discovery

             On September 25, 2019, before Lee filed the PI Motion, counsel for Plaintiff James

Roane informed counsel for the Defendants that the Plaintiffs were interested in taking the Rule

30(b)(6) deposition of a BOP representative within the next few weeks. (See Van Tol Decl., Ex.

3.) Counsel for the Defendants responded on October 1, 2019, and stated that:

                           [W]e are more than amenable to discussing the topics and schedule
                           for the 30(b)(6) witnesses regarding the lethal injunction
                           protocol. We are hoping that your clients would be willing to take

                                                           4

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 5 of 12



                           all four of the defendants’ depositions in a single week. And it
                           would be great if we could start discussing the week in January or
                           February that would work for all the parties involved.

(See id. (emphasis added).) Thus, counsel for the Defendants originally took the position that the

Rule 30(b)(6) depositions should not begin until January 2020, at the earliest, which (as the

Defendants are well aware) is after Lee’s scheduled execution date.

             Because it was clear following this e-mail exchange that the Defendants were seeking to

delay the commencement of discovery, the Plaintiffs served a Rule 30(b)(6) notice on October 7,

2019 for the BOP Deposition. (See Van Tol Decl., Ex. 4, 10/7/19 e-mail, 17-18.) The topics in

the notice relate to the 2019 Protocol (including how it came into being), and they directly arise

out of the issues raised in the Complaint, the PI Motion, and the other Plaintiffs’ complaints. 2 In

the cover e-mail, counsel for Lee stated that the October 14, 2019 date listed in the notice was a

place holder only and that the parties would cooperate with the BOP to set a deposition date that

was before October 28. (Id.) The Plaintiffs sought to take the BOP Deposition before the

November 1, 2019 deadline for Lee’s reply brief on the PI Motion so that Lee could submit

information from that deposition to the Court.

             However, the Defendants, without explanation, refused to make the BOP witness

available before the week of November 4, 2019, which they subsequently changed to the week of

November 11, 2019. (See id., 10/11/19 e-mail at 9:26 a.m., 14-15; 10/11/19 e-mail at 8:06 p.m.,

13-14) The earliest date that the Defendants provided was November 15, 2019. (See id.)




2
       The parties are currently discussing the details of the topics in the Rule 30(b)(6) notice
and attempting to work through their disagreements. This motion does not relate to those
disputes because they are still under discussion.

                                                           5

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 6 of 12



             In the discussions regarding the BOP Deposition, the Defendants also tried to limit the

scope of the Plaintiffs’ questioning. For example, in an October 11, 2019 e-mail, counsel for the

Defendants stated that the discovery ordered by the Court in the August 15 Order was limited to

the identification of an alternative means of execution. (See id.) Such a limitation is not found

anywhere in the August 15 Order or the transcript of the August 15 Conference.

             The Plaintiffs pushed back against the Defendants’ position, but the Defendants

continued to try to narrow the scope of inquiry at the BOP Deposition. In an October 18, 2019 e-

mail, the Defendants’ counsel asserted that: “[W]e will make BOP’s 30(b)(6) witness available

on November 15 for the purposes of the limited pre-amendment discovery, but Plaintiffs are not

entitled to merits discovery nor are Mr. Lee or Mr. Bourgeois entitled to any discovery related to

their motions for a preliminary injunction.”            (Id., 10/18/19 e-mail, 4.) 3   After continued

objections by the Plaintiffs, the Defendants recently relented on this untenable and illogical

position. They finally agreed that, in connection with the PI Motion, Lee “can make whatever

incidental use of the pre-amendment discovery as appropriate under the Federal Rules of Civil

Procedure.” (Id., 10/23/19 e-mail at 5:05 p.m., 2.)

             The Defendants, however, would not agree that Lee may submit supplemental briefing by

November 22, 2019, contending that “it is premature for us to consent to a supplemental filing

regarding information to be learned during the deposition, when the deposition has yet to occur.”

(Id., 10/23/19 e-mail at 8:17 p.m., 1.) Instead, the Defendants proposed the following: “[I]f


3
        In the same e-mail, counsel for the Defendants further stated: “As Mr. Lee’s complaint
demonstrates, the administrative record we have provided Plaintiffs is more than sufficient for
the purpose of amending the remaining Complaints.” (Id.) The Defendants have the chronology
wrong. Lee filed the Complaint a week before the Defendants provided the Administrative
Record, so it does not reflect any of the contents of the Administrative Record. Nor does Lee
agree that the material in the Administrative Record is adequate for these purposes.

                                                    6

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 7 of 12



following the deposition you still want to make a supplemental filing, and assuming the Court

has not yet ruled on your preliminary injunction motion, we can discuss an expedited briefing

schedule that would allow you to make the filing, the government an opportunity to respond, and

the court sufficient time to rule.” (Id.) As discussed below, particularly given the Defendants’

other scheduling intentions, the Defendants’ proposal to wait until after November 15, 2019 to

approach the Court on the issue of supplemental submissions is, in light of his December 9

execution date, of concern to Lee. That is why he has filed this motion now.4

                                               Argument

I.           The Court Should Enter an Order Now Allowing Lee to File Supplemental Papers
             After the BOP Deposition

             It appears to be undisputed that Lee may make use of the BOP Deposition to support the

PI Motion, and the Defendants have not stated that they oppose the idea of supplemental

submissions after the BOP Deposition. The sole dispute is whether the Court should enter an

order regarding the supplemental submission now or later.

             There is no reason for the Court to wait until after the BOP Deposition to allow Lee to

make such a submission. The parties agree that the information obtained at the BOP Deposition

is relevant to the PI Motion, and it will likely assist the Court in making the findings and

conclusions in determining the motion. Also, the Defendants have acknowledged that, in the

absence of such an order, the Court could decide the PI Motion before the BOP Deposition.

Given the clear relevance of the BOP Deposition and in order to allow the Court to consider



4
       The Defendants have suggested the establishment of a “briefing schedule” in which Lee
would make a supplemental briefing and the Defendants would then respond. (Id.) Lee is
concerned that such sequenced briefing would not leave adequate time for the Court to decide
the PI Motion prior to Lee’s execution date of December 9. If the Defendants would like to
make a supplemental filing, it also should be due on or before November 22, 2019.
                                                    7

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 8 of 12



information from that deposition, Lee respectfully requests that the Court enter an order on the

supplemental briefing now rather than waiting for a request by Lee after the BOP Deposition.

II.          The Court Should Allow Lee to File a Reply Brief of No More Than 30 Pages

             Lee also seeks a short, but necessary, extension of the 25-page limit for his reply brief on

the PI Motion. Although Lee’s original brief was double-spaced and 31 pages long (14 pages

shorter than the 45 pages permitted under the Local Rules), the Defendants submitted a 45-page

brief that is not double-spaced and would be far longer if the Defendants had followed the

convention of double-spacing the text. The Defendants do not oppose Lee’s request for an

additional five pages of briefing. In order to address the Defendants’ lengthy brief and given the

importance of the issues presented by the PI Motion, Lee respectfully requests that the Court

allow him to submit a reply on November 1, 2019 that is no longer than 30 pages.

                                                 Conclusion

             The scheduling of Lee’s execution was set by the DOJ, which has the power to change it.

The timing of the new protocol announcement was also the DOJ’s decision. The Defendants,

however, should not be permitted to use those unilateral timing decisions to deprive Lee of an

opportunity to take discovery and support the PI Motion. Lee made a reasonable request to the

Defendants to allow him to submit supplemental briefing after the BOP Depositions, which the

Defendants agree will result in the discovery of relevant information. The Defendants refused,

and their excuse that Lee’s request is “premature” is illogical and unsupported by the facts.

             Accordingly, Lee respectfully requests that the Court enter an order (a) allowing Lee to

file a supplemental brief on or before November 22, 2019 that is based on information obtained

in the BOP Deposition; and (b) allowing Lee to file a reply brief on or before November 1, 2019

that is no longer than 30 pages.

                                                      8

\\NY - 049989/000001 - 9933942 v4
               Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 9 of 12



 Dated: October 24, 2019                         Respectfully submitted,

                                                 HOGAN LOVELLS US LLP


                                                 /s/    Pieter Van Tol
                                                 Pieter Van Tol (admitted pro hac vice)
                                                 John D. Beck (admitted pro hac vice)
                                                 Mallik Yamusah
                                                 390 Madison Avenue
                                                 New York, NY 10017
                                                 (212) 918-3000
                                                 (212) 918-3100 (fax)
                                                 pieter.vantol@hoganlovells.com
                                                 john.beck@hoganlovells.com
                                                 mallik.yamusah@hoganlovells.com

                                                 and

                                                 Elizabeth M. Hagerty (Bar No. 1022774)
                                                 David S. Victorson (Bar No. 1027025)
                                                 Columbia Square
                                                 555 13th Street NW
                                                 Washington, DC 20004
                                                 (202) 637-5600
                                                 (202) 637-5910 (fax)
                                                 elizabeth.hagerty@hoganlovells.com
                                                 david.victorson@hoganlovells.com

                                                 Attorneys for Plaintiff Daniel Lewis Lee




                                             9

\\NY - 049989/000001 - 9933942 v4
              Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 10 of 12



                                     CERTIFICATE OF SERVICE

             I hereby certify that, on October 24, 2019, Plaintiff Lee’s Motion to Allow Supplemental

Briefing in Support of PI Motion and Extend Page Limit for Reply Brief, and Points and

Authorities in Support was filed electronically using the Court’s CM/ECF system. Notice of this

filing will be sent by e-mail to all parties that are registered users. The below parties may access

this filing through the Court’s CM/ECF System.

Joshua Christopher Toll                               Paul F. Enzinna
KING & SPALDING, LLP                                  ELLERMAN ENZINNA PLLC
(202) 737-8616                                        (202) 753-5553
Email: jtoll@kslaw.com                                Email: penzinna@ellermanenzinna.com

Charles Anthony Zdebski                               Brandon David Almond
ECKERT SEAMANS CHERIN &                               TROUTMAN SANDERS LLP
MELLOTT, LLC                                          (202) 274-2864
(202) 659-6605                                        Email: brandon.almond@troutmansanders.com
Email: czdebski@eckertseamans.com

Gerald Wesley King , Jr.                              Celeste Bacchi
FEDERAL DEFENDER PROGRAM, INC.                        OFFICE OF THE PUBLIC DEFENDER
(404) 688-7530                                        Capital Habeas Unit
Email: gerald_king@fd.org                             (213) 894-1887
                                                      Email: celeste_bacchi@fd.org

Craig Anthony Harbaugh                                Donald P. Salzman
FEDERAL PUBLIC DEFENDER, CENTRAL                      SKADDEN, ARPS, SLATE, MEAGHER &
DISTRICT OF CALIFORNIA                                FLOM LLP
(213) 894-7865                                        (202) 371-7983
Email: craig_harbaugh@fd.org                          Email: Donald.salzman@skadden.com

Jonathan Charles Aminoff                              Alexander Louis Kursman
FEDERAL PUBLIC DEFENDER, CENTRAL                      OFFICE OF THE FEDERAL COMMUNITY
DISTRICT OF CALIFORNIA                                DEFENDER/EDPA
(213) 894-5374                                        (215) 928-0520
Email: jonathan_aminoff@fd.org                        Email: alex_kursman@fd.org

Billy H. Nolas                                        Kathryn B. Codd
FEDERAL COMMUNITY DEFENDER                            VINSON & ELKINS, L.L.P.
OFFICE FOR THE EDPA                                   (202) 639-6536
(215) 928-0520                                        Email: kcodd@velaw.com

                                                    10

\\NY - 049989/000001 - 9933942 v4
              Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 11 of 12



Email: billy_nolas@fd.org

Jeanne Vosberg Sourgens                       Robert E. Waters
VINSON & ELKINS L.L.P                         KING & SPALDING, LLP
(202) 639-6633                                (202) 737-0500
                                              Email: rwaters@velaw.com

William E. Lawler , III                       Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6676                                (202) 639-6500
Email: wlawler@velaw.com                      Email: yomar@velaw.com

Margaret O’Donnell                            Abigail Bortnick
(502) 320-1837                                KING & SPALDING LLP
Email: mod@dcr.net                            (202) 626-5502
                                              Email: abortnick@kslaw.com

William E. Hoffmann , Jr.                     Mark Joseph Hulkower
KING & SPALDING, LLP                          STEPTOE & JOHNSON LLP
(404) 572-3383                                (202) 429-6221
                                              Email: mhulkower@steptoe.com

Matthew John Herrington                       Robert A. Ayers
STEPTOE & JOHNSON, LLP                        STEPTOE & JOHNSON LLP
(202) 429-8164                                (202) 429-6401
Email: mherrington@steptoe.com                Email: rayers@steptoe.com

Denise M. Clark                               Peter S. Smith
U.S. ATTORNEY'S OFFICE FOR THE                UNITED STATES ATTORNEY'S OFFICE
DISTRICT OF COLUMBIA                          Appellate Division
(202) 252-6605                                (202) 252-6769
Email: denise.clark@usdoj.gov                 Email: peter.smith@usdoj.gov

Jean Lin                                      Robert J. Erickson
U.S. DEPARTMENT OF JUSTICE, CIVIL             U. S. DEPARTMENT OF JUSTICE
DIVISION                                      (202) 514-2841
FEDERAL PROGRAMS BRANCH                       Email: robert.erickson@usdoj.gov
(202) 514-3716
Email: jean.lin@usdoj.gov

Amy Gershenfeld Donnella                      Joseph William Luby
FEDERAL COMMUNITY DEFENDER                    FEDERAL PUBLIC DEFENDER/EDPA
OFFICE FOR THE EDPA                           (215) 928-0520
(215) 928-0520                                Email: joseph_luby@fd.org
Email: amy_donnella@fd.org

                                            11

\\NY - 049989/000001 - 9933942 v4
              Case 1:19-mc-00145-TSC Document 18 Filed 10/24/19 Page 12 of 12




Gary E. Proctor                               Robert L. McGlasson
LAW OFFICES OF GARY E. PROCTOR,               MCGLASSON & ASSOCIATES, PC
LLC                                           (404) 314-7664
(410) 444-1500                                Email: rlmcglasson@comcast.net
Email: garyeproctor@gmail.com

Shawn Nolan                                   Sean D. O'Brien
FEDERAL COMMUNITY DEFENDER                    PUBLIC INTEREST LITIGATION CLINIC
OFFICE, EASTERN DISTRICT OF PENN              (816) 363-2795
(215) 928-0528                                Email: dplc@dplclinic.com
Email: shawn.nolan@fd.org


Date: October 24, 2019                        /s/ Pieter Van Tol
                                              Pieter Van Tol (admitted pro hac vice)
                                              HOGAN LOVELLS US LLP
                                              390 Madison Avenue
                                              New York, NY 10017
                                              (212) 918-3000
                                              (212) 918-3100 (fax)
                                              pieter.vantol@hoganlovells.com

                                              and

                                              Elizabeth M. Hagerty (Bar No. 1022774)
                                              David S. Victorson (Bar No. 1027025)
                                              HOGAN LOVELLS US LLP
                                              555 Thirteenth Street, NW
                                              Washington, DC 20004
                                              Telephone: (202) 637-5600
                                              Facsimile: (202) 637-5910
                                              elizabeth.hagerty@hoganlovells.com
                                              david.victorson@hoganlovells.com

                                              Attorneys for Plaintiff Daniel Lewis Lee




                                            12

\\NY - 049989/000001 - 9933942 v4
